 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.304 Page 1 of 10
                                                                                                                             OMB Control No.: 2L27-0004


Part 573 Safety Recall Report                                                                     19V-010

      Manufacturer Name          :       Mercedes-Benz USA, LLC.
                                                                                                    Er6€@ilr
        Submission Date: IAN 09,2019
       NHTSA Recall No.: 19V-010                                                                    NHTSA
                                                                                                    XATIONAI f,IOHWAY TRATTTC
  Manufacturer Recall No. : NR                                                                      SAFETY ADXIN!STNATtON




 Manufacturer Information            :                                         Population:
 Manufacturer Name  :      Mercedes-Benz USA, LLC.                                   Number of potentially involved : 288,779
            Address :      73470 International Parkway                             Estimated percentage with defect : L o/o
                           Jacksonville FL322IB
     Company phone     :   L-877-496-3697


Vehicle Information:

                Vehicle    L:    2012-2014 Mercedes-Benz           C2,50
             VehicleType: LIGHT VEHICLES
               Body Style: 4-DOOR
             Power Train     :   GAS

  Descriptive Information    :   GF4H 204.047 44,240 vehicles.The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators.
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
        Production Dates: MAR 21, 20LL - MAY 15, 2014
            VIN Range L : Begin :         NR                                 End   : NR                                  I      ttot sequential

                Vehicle 2: 2072-2015 Mercedes-Benz C250 COUPE
             Vehicle Type : LIGHT VEHICLES
               Body    Style:    2-DOOR
             Power Train     :   GAS

  Descriptive Information    :   Gf4H 204.347 72,262 Vehicles.The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators.
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
        Production Dates: APR 09,2011 -JUN 12,2075
            VIN Range 1 : Begin :        NR                                  End   : NR                                  f      Not sequential

                Vehicle 3 : 2070 -201.1. Mercedes-Benz             C3   00
            Vehicle Type     :   LIGHT VEHICLES
               Body Style    :   4-DOOR
             Power Train     :   GAS

  Descriptive Information    :   GF5E 204.054 2,932 Vehicles. The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators,
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
        Production Dates: JUN 11, 2009 -!UL 04, 20L1


                        The information contained in this report was submitted pursuant to 49 CFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.305 Page 2 of 10

Part 573 Safety Recall Report                                                             19V-010                       Pasel




               VIN Range 1 :Begin:                 NR              End:    NR                            !    Not sequential

                  Vehicle   4:   2010-201"2 Mercedes-Benz C300 4MATIC
               Vehicle Type : LIGHT VEHICLES
                 Body Style: 4-DOOR
               Power Train : GAS
 Descriptive Information     :   GFBB 204.081. 29,809 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates: IUN 03, 2009 -JUN L2,2012
            VIN Range L : Begin :         NR                       End   : NR                            f    Not sequential

                  Vehicle 5: 201.2-2014 Mercedes-Benz C350
               Vehicle Type: LIGHT VEHICLES
                 Body Style : 4-DOOR
               Power Train : GAS
 Descriptive    Information:     GF5H 204.057 1,B70 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates : APR 21, 2011 -APR \4,20'J-4
            VIN Range 1 : Begin :          NR                      End   : NR                            f,   Not sequential

                  Vehicle 6: 2013-2014 Mercedes-Benz C300 4MATIC
               Vehicle Type : LIGHT VEHICLES
                 Body Style : 4-DOOR
               Power Train : GAS
 Descriptive Information     :   GFBA 204 080 4'J.,074 Vehicles. The recall population was determined based on
                                 vehicles produced with front passenger-side airbags containing PSAN inflators.
                                 Vehicles not included in the recall do not have the respective Takata PSAN inflator.
       Production Dates: FEB 14, 201.2 -MAY 15,20L4
           VIN Range 1 : Begin :          NR                       End   : NR                            I    Not sequential

                  Vehicle 7 : 201.0-2011" Mercedes-Benz C350
               Vehicle Type : LIGHT VEHICLES
                 Body Style : 4-DOOR
               Power Train: GAS
 Descriptive   Information:      GF5G 204.056 425 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
       Production Dates: IUN 18,2009 -|UL07,20'J,1,
           VIN Range 1 : Begin :         NR                        End   : NR                            I    Not sequential

                        The information contained in this report was submitted pursuant to 49 CFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.306 Page 3 of 10

Part 573 Safety Recall Report                                                          19V-010                          page3




               Vehicle B : 2072-201.5 Mercedes-Benz C350 COUPE
            Vehicle Type : LIGHT VEHICLES
              Body Style : 2-DOOR
            Power Train : GAS
 Descriptive Information   :   GJ5H 204.357 1,421 Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
        Production Dates: IUN 22,2011-JUN 1,0,2015
            VIN Range L : Begin :       NR                       End   : NR                               I   Not sequential

               Vehicle 9 : 2010-2014 Mercedes-Benz C63 AMG
            Vehicle Type: LIGHT VEHICLES
              Body Style : 4-DOOR
            Power Train : GAS
 Descriptive Information   :   GFTH 204.077 1,015 Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
        Production Dates : IUL 02,2009 -APR 24,20L4
            VIN Range 1 : Begin :          NR                   End    : NR                           I       Not sequential

             Vehicle t0:       2012-2015 Mercedes-Benz C63 AMG COUPE
            Vehicle Type :     LIGHT VEHICLES
              Body Style :     Z-DOOR
            Power Train :      GAS
 Descriptive Information   :   G|TH 204.377 1,125 Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
       Production Dates: MAY 06, 2071, -MAY 29,20Ls
           VIN Range 1 : Begin :         NR                     End    : NR                           !       Not sequential

            Vehicle L'J.: 20L5-2017 Mercedes-Benz E400 CABRIO
           Vehicle Type : LIGHT VEHICLES
             Body Style : 2-DOOR
           Power Train : GAS
 Descriptive Information   :   KK6F 207.465 7, 3?Vehicles
                               The recall population was determined based on vehicles produced with front
                               passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                               do not have the respective Takata PSAN inflator.
       Production Dates: SEP 02, 201.4 -DBC27,201,6
           VIN Range L : Begin :          NR                   End    : NR                            f       Not sequential

                     The information contained in this report was submitted pursuant to 49 CFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.307 Page 4 of 10

Part 573 Safety Recall Report                                                           19V-010                             page4




                Vehicle 12: 2073-2015 Mercedes-Benz GLK250 BLUETEC 4MATIC
               Vehicle Type: LIGHT VEHICLES
                 Body Style : SUV
               Power Train : DIESEL
 Descriptive   Information:     GG0E 204.904 8,519 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
        Production Dates: NOV 01, 201,2 -MAY 20,2075
            vlN Range 1 : Begin :         NR                      End   : NR                               f,    lrtot sequential

                Vehicle   13:   2072-2015 Mercedes-Benz C350 COUPE 4MATIC
               Vehicle Type: LIGHT VEHICLES
                 Body Style: 2-DOOR
               Power Train: GAS
 Descriptive Information    ;   GJBf 204.388 2,633 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
        Production Dates: NOV 02,2011 -JUN 75,2015
            VIN Range 1 : Begin :        NR                      End    : NR                           I        Not sequential

             Vehicle 1.4: 2072-2014 Mercedes-Benz E350 4MATIC COUPE
            Vehicle Type: LIGHT VEHICLES
              Body Style: 2-DOOR
            Power Train: GAS
 Descriptive Inforrnation   :   KIBJ 207.3BB 3,521 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator,
       Production Dates: OCT 10, 2071, - SEP 15, 20L4
           VIN Range 1 : Begin :           NR                    End    : NR                           !        Not sequential

             Vehicle 15: 20IL-2011 Mercedes-Benz E350 CABRIO
            Vehicle Type : LIGHT VEHICLES
              Body Style ; 2-DOOR
            Power Train : GAS
 Descriptive Information    :   KK5G 207.456 1,775 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates: NOV 12,2009 -APR L9,2011,
           VIN Range 1 : Begin :        NR                       End   : NR                            !        Not sequential

                      The information contained in this report was submitted pursuant to 49 CFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.308 Page 5 of 10

Part 573 Safety Recall Report                                                           19V-010                          pages




               Vehicle   16:     201,2-2014 Mercedes-Benz E350 CABRIO
             Vehicle Type   :    LIGHT VEHICLES
               Body Style   :    2-D0OR
             Power Train    :    GAS
  Descriptive Information   :    KK5K 207.459 7I,40T Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates : APR 06, 2071. -SEP 24,2014
            vlN Range 1 : Begin:            NR                    End   : NR                              f    Not sequential

             Vehicle 17 : 2010-20ll Mercedes-Benz E350 COUPE
            Vehicle Type : LIGHT VEHICLES
               Body Style   :    2-DOOR
             Power Train    :    GAS
 Descriptive Information    :   Kf5G 207.3561,193 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
        Production Dates : MAR 10, 2009 -MAY 17,2017
            VIN Range 1 : Begin :         NR                            : NR
                                                                 End                                      !   Not sequential

              Vehicle    LB:    2072-2014 Mercedes-Benz E350 COUPE
            Vehicle Type  :     LIGHT VEHICLES
               Body Style :     2-DOOR
             Power Train :      GAS
 Descriptive Information :      Kf 5K 207.359 6,762 vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates: MAY 25,2017 -SEP 02,2014
           VIN Range 1 : Begin :        NR                             : NR
                                                                 End                                  f,      Not sequential

             Vehicle 19         2015-2017 Mercedes-Benz E400 4MATIC COUPE
            Vehicle Type        LIGHT VEHICLES
              Body Style        2-DOOR
            Power Train         GAS
 Descriptive Information        KI 6H 207 .3 67 3,59 2 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates :       MAY 'J-7,20L4 -DEC 12,2016
           VIN Range 1. : Begin:                 NR             End:    NR                            I       Not sequential

                     The information contained in this report was submitted pursuant to 49 cFR 9573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.309 Page 6 of 10

Part 573 Safety Recall Report                                                            19V-010                          Page6




              Vehicle   20:      2075-2017 Mercedes-Benz E400 COUPE
            Vehicle Type     :   LIGHT VEHICLES
               Body   Style:     2-DOOR
             Power Train     ;   GAS
  Descriptive Information    :   Kf 6F 207.365 4,176 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates: SEP 01, 2014 -DEC 72,2016
            vlN Range 1 : Begin :         NR                      End   : NR                               f    Not sequential

             Vehicle 21: 207I-2011 Mercedes-Benz E550 CABRIO
            Vehicle Type : LIGHT VEHICLES
               Body   Style:     Z-DOOR
             Power Train    :    GAS
 Descriptive Information    :    KKTC 207.472 849 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
        Production Dates: NOV 10, 2009 -MAY 23,20"J.L
            vlN Range 1 : Begin :        NR                       End   : NR                           I       Not sequential

              Vehicle   22:      2072-2017 Mercedes-Benz E550 CABRIO
            Vehicle Type  :      LIGHT VEHICLES
               Body Style :      Z-DOOR
             Power Train :       GAS
 Descriptive Information :       KKTD 207.473 3,596 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
       Production Dates : AUG 25,201,1. -DEC 14,20L6
           vlN Range 1 : Begin :           NR                    End    : NR                           I       Not sequential

             Vehicle 23: 2010-2011" Mercedes-Benz E550 COUPE
           Vehicle Type : LIGHT VEHICLES
              Body Style :       Z-DOOR
             Power Train :       GAS
 Descriptive lnformation :      KlTC 207.372 478 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates : MAR 13, 2009 - MAY 30, 2011
           VIN Range 1 : Begin :          NR                     End   : NR                            f       Not sequential

                      The information contained in this report was submitted pursuant to 49 CFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.310 Page 7 of 10

Part 573 Safety Recall Report                                                               LgV-010                         PageT




                Vehicle 24: 2012-201.7 Mercedes-Benz E550 COUPE
               Vehicle Type : LIGHT VEHICLES
                 Body   Style:         2-DOOR
               Power Train        :    GAS
  Descriptive Information         :   K|TD 207.3731618 Vehicles
                                      The recall population was determined based on vehicles produced with front
                                      passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                      do not have the respective Takata PSAN inflator.
        Production Dates: SEP 07, 2071, - NOV 25, 2016
            VIN Range 1 : Begin :           NR                               : NR
                                                                       End                                   [    ruot sequential

                Vehicle 25: 201.3-2015 Mercedes-Benz GLK3SO
               Vehicle Type : LIGHT VEHICLES
                 Body Style   :       SUV
               Power Train    :       GAS
 Descriptive   Information:           GGSH 204.957 32,763 Vehicles
                                      The recall population was determined based on vehicles produced with front
                                      passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                      do not have the respective Takata PSAN inflator.
        Production Dates : IAN 27,2012 -lUN 09,20'J.5
            vlN Range 1 : Begin :          NR                          End   : NR                            f   Not sequential

                Vehicle   26:         201.0-2012 Mercedes-Benz GLK350 4MATIC
            Vehicle Type  :           LIGHT VEHICLES
               Body Style :           SUV
             Power Train :            GAS
 Descriptive Information :            GGBH 204.987 18,706 Vehicles
                                      The recall population was determined based on vehicles produced with front
                                      passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                      do not have the respective Takata PSAN inflator.
       Production Dates: SEP 03,2008 -lUN1."4,2012
           VIN Range 1 : Begin :         NR                                  : NR
                                                                      End                                f,      wot sequential

               Vehicle 27     :   2071,-2014 Mercedes-Benz SLSAMG
            Vehicle  Type:        LIGHT VEHICLES
                Body Style:       2-DOOR
            Power Train     :     GAS
 Descriptive Information    :     RJTH L97.377 519 Vehicles
                                  The recall population was determined based on vehicles produced with front
                                  passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                  do not have the respective Takata PSAN inflator.
       Production Dates : DEC 22,2009 -MAR22,20L4
           VIN Range 1" : Begin :       NR                                  : NR
                                                                      End                                I       Not sequential

                        The information contained in this report was submitted pursuant to 49 cFR 9573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.311 Page 8 of 10

Part 573 Safety Recall Report                                                            19V-010                            pagea




              Vehicle 28: 2010-2012 Mercedes-Benz GLK3S0
             Vehicle Type: LIGHT VEHICLES
               Body Style: SUV
             Power Train ; GAS
  Descriptive Information      :   GG5G 204.9561,578 Vehicles
                                   The recall population was determined based on vehicles produced with front
                                   passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                   do not have the respective Takata PSAN inflator.
        Production Dates: MAR 17,2009 -lUL 76,201,2
            VIN Range 1 : Begin :        NR                         End   ; NR                             f,    Not sequential

             Vehicle 29 :          2073-2015 Mercedes-Benz GLK3S0 4MATIC
            Vehicle Type:          LIGHT VEHICLES
              Body Style :         SUV
            Power Train:           GAS
 Descriptive Information    :      GGBf 204.988 4'J.,I0B Vehicles.
                                   The recall population was determined based on vehicles produced with front
                                   passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                   do not have the respective Takata PSAN inflator.
        Production Dates: FEB 01,2012 -JUN'J.9,2015
            vlN Range 1 : Begin :        NR                         End   : NR                             f    Not sequential

             Vehicle 30: 2073-2014 Mercedes-Benz SLS-AMG
            Vehicle Type: LIGHT VEHICLES
              Body Style    :      Z-DOOR
            Power    Train:        GAS
 Descriptive Information    :      RJTf 797.378102 Vehicles
                                   The recall population was determined based on vehicles produced with front
                                   passenger-side airbags containing PSAN inflators, Vehicles not included in the recall
                                   do not have the respective Takata PSAN inflator.
       Production Dates: NOV 13,2012 -lUN L8,2014
           vlN Range 1 : Begin :        NR                          End   : NR                         !        trtot sequential

            Vehicle 3I: 2013-2014 Mercedes-Benz               SLS AMG CABRIO
           Vehicle Type : LIGHT VEHICLES
              Body   Style:        2-DOOR
            Power Train    :    GAS
 Descriptive Information   :    RKTf 197 .478 L33 Vehicles
                                The recall population was determined based on vehicles produced with front
                                passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                do not have the respective Takata PSAN inflator.
       Production Dates: NOV 15,2012 -JUN 26,2074
           vlN Range 1" : Begin :       NR                         End    : NR                         !        Not sequential

                      The information contained in this report was submitted pursuant to 49 cFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.312 Page 9 of 10

Part 573 Safety Recall Report                                                             19V-010                      pagee




              Vehicle 32     :   2012-20!2Mercedes-Benz         SLS AMG CABRIO
             Vehicle Type    :   LIGHT VEHICLES
                Body   Style:    2-DOOR
              Power Train    :   GAS
  Descriptive Information    :   RKTH 1,97.477 141 Vehicles
                                 The recall population was determined based on vehicles produced with front
                                 passenger-side airbags containing PSAN inflators. Vehicles not included in the recall
                                 do not have the respective Takata PSAN inflator.
         Production Dates: IUL 01,2011-OCT 02,20L2
             vlN Range L : Begin :        NR                         End   : NR                          f]   Not sequential



Description of Defect   :


     Description of the Defect        Certain Mercedes-Benz vehicles are equipped with passenger-side front
                                      airbags provided by the supplier f oyson Safety Systems 0SS) / TK Global LLC
                                      f"Takata"). on f anuary 2,20'J.9 Takata filed another Defect Information Report
                                      with NHTSA announcing a defect in some of the subject inflators.

                                      Daimler AG ("DAG"), the manufacturer of Mercedes -Benzvehicles, is not aware
                                      of any confirmed field incidents with the subject Takata PSPI-2 inflators.
                                      However, based on the information above and out of an abundance of caution,
                                      DAG will conduct a voluntary recall of the vehicles equipped with the subject
                                      Takata PSPI-2 inflators in zones A, B, and C in the United States as identified by
                                      Takata in the Defect Information Report.
                     FMVSS       1:   NR
                     FMVSS 2      :   NR
Description of the Safety Risk    :    According to Takata, activation of a non-desiccated ammonium nitrate
                                       inflator with degraded propellant may cause the inflator to rupture and
                                       explode. An exploding inflator may cause metal fragments to pass through the
                                       air bag and into the vehicle interior at high speed, which may result in injury
                                       or death to vehicle occupants.
     Description of the Cause     :   According to Takata, "... The propellant wafers in some of the subject inflators
                                      may degrade over time, which could lead to over-aggressive combustion in the
                                      event the air bag is activated. Overly aggressive combustion creates excessive
                                      internal pressure when the inflator is activated, which may cause the inflator
                                      body to rupture. Based upon Takata's and TK Global's investigation to date, the
                                      potential for such ruptures occurs in some of the subject inflators after several
                                      years of exposure to persistent conditions of high absolute humidity, high
                                      temperatures, and high temperature cycling. The potential for rupture may
                                      also be influenced by other factors, including the specific vehicle environment,
                                      the inflator and propellant configuration, and manufacturing variability."
Identification of Any Warning None
               that can Occur :



                        The information contained in this report was submitted pursuant to 49 CFR 5573
 Case 3:19-cv-00513-MMA-WVG Document 22-5 Filed 01/24/20 PageID.313 Page 10 of 10

Part 573 Safety Recall Report                                                                 19V-010                       PageLo




Supplier Identification   :


 Component Manufacturer
    Name  :   TK Holdings     /   Joyson Safety Systems
  Address :Bahnweg 1
           Achaffenburg FOREIGN STATES 63743
  Country: Germany



Chronology:
 On January 2,20L9,Takata submitted a Defect Information Report to NHTSA per the schedule agreed to by
 NHTSA in the May 4,201-6 Amendment to the Coordinated Remedy Order. DAG decided to recall the
 corresponding vehicles with the subject Takata PSPI-2 inflators in accordance with the 3rd Amendment to the
 Consent Order. This step is taken by DAG as a reaction to Takata's filing of the Defect Information Report and
 out ofan abundance ofcaution.




Description of Remedy:
   Description of Remedy Program          :   Authorized Mercedes-Benz dealers will replace the passenger-side front
                                              airbag modules in the potentially affected Mercedes-Benz vehicles.
                                              Mercedes-Benz USA will provide notice regarding pre-notice
                                              reimbursement to owners in the customer letter.

    How Remedy Component Differs The remedy component does not contain PSAN propellant.
        from Recalled Component :
Identiff How/When Recall Condition NR
        was Corrected in Production :



Recall Schedule:
     Description of Recall Schedule           Owners will be notified by an interim letter starting in early February
                                              2079.

                                              Dealers   will   be notified of the pending voluntary recall campaign in or
                                              about January 20L9. A copy of all communications will be provided when
                                              available.
  Planned Dealer Notification Date  :         fAN 16,2019 - NR
  Planned   Owner Notification Date :         FEB 0l-, 2019 - NR


 x NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR 5573
